ORDER

PER CURIAM.
Appellant Mark Hammond (“Hammond”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable John F. Kintz presiding, denying his Rule 29.15 Motion after a hearing. A jury found Hammond guilty of one count of Murder in the Second Degree, Section 565.021 RSMo. (2000) 1, one count of First Degree Robbery, Section 569.020, and two counts of Armed Criminal Action, Section 571.015. The trial court then found that Hammond was a Prior and Persistent Offender, and sentenced him to four consecutive life sentences in prison.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b)(2).

. All statutory references are to RSMo. (2000) unless otherwise indicated.